Citation Nr: 1719770	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for major depressive disorder with anxiety. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  

The Veteran is currently employed and thus the issue of entitlement to a rating for total disability due to individual unemployability (TDIU) is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's major depressive disorder is manifested by occupational and social impairment with deficiencies in most areas due to symptoms of recurrent suicidal ideation, intermittent panic attacks, chronic moderate-to-severe depression affecting the ability to function independently, appropriately and effectively, and difficulty adapting to stressful situations.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for major depressive disorder with anxiety are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws & Regulations: Rating Acquired Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under Diagnostic Code 9434, which pertains to the Veteran's major depressive disorder, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Facts and Discussion

The Veteran's major depressive disorder with anxiety has been rated at 10 percent for the entire appeal period.  He asserts that his disability is more severe than the current evaluation suggests.  The  Board agrees.

The evidence reflects that the Veteran was suicidal during service.  See August 2007 Service treatment record (STR).  He testified in his Board hearing that he attempted suicide while on active duty and that he had recurrent thoughts of suicide for the entire appeal period.  See May 2017 Board hearing transcript at pp. 4-5.  Although there is some contrary evidence in the file, the Veteran's VA treatment notes generally support the Veteran's Board hearing testimony.  He frequently denied current suicidal ideation or intent during his psychotherapy sessions, but he also stated on several occasions that he suffered from chronic suicidal ideation since his teenage years.  See, e.g., June 2012 VA treatment note.  The record also shows that the Veteran was occasionally actively suicidal during the appeal period.  

Suicidal ideation is a serious symptom.  In Bankhead v. Shulkin, No. 15-2404 (Vet. App., May 19, 2017), the Court indicated that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  Further, the Court held that the presence of suicidal ideation alone might cause occupational and social impairment with deficiencies in most areas.  Id.  Given the Veteran's chronic suicidal ideation and the numerous treatment notes reflecting the Veteran's depressive symptoms were severe, the Board finds that a 70 percent rating is warranted.  See, e.g., November 2012 VA treatment note (patient's "major depressive disorder is in the severe range"); August 2014 VA treatment note ("symptoms in the severe depressive range along with comorbid anxiety"). 

A higher rating of 100 percent is not shown by the record.  The Veteran testified in his Board hearing that he was gainfully employed and that he socialized with friends.  His treatment notes echo this testimony.  As such, the Board finds that the preponderance of the evidence shows that the disability picture does not more nearly approximate total occupationally and socially impaired.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a rating of 70 percent for service-connected major depressive disorder with anxiety is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


